DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 16/837,167 filed on 04/01/2020 presents claims 1-20 for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020, has been acknowledged and the cited references have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Step 1: It is first noted that Claims 1-10 are directed to a system, which falls within the statutory category of a machine and Claims 11-20 are directed to a method, which falls within the statutory category of a process.  

Step 2A – Prong 1: As per claim 1, and similarly for claim 11, the claim recites, in part, a system comprising steps of: obtain[ing]…activity data associated with…task; obtain[ing]…time-based resource tracking data associated with …projects; determin[ing] mappings of one or more time periods to the  one or more computing tasks…; determin[ing]…resource usage criteria is satisfied; and generat[ing] a notification of resource usage…task.   These limitations, as drafted, are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “processor configured to,” nothing in the claim precludes  these steps from practically being performed in the human mind.  These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claims 1 and 11 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claims 1 and 11 of obtaining task activity data and time-based resource tracking data and generating a notification of resource usage when resource usage criteria is satisfied is an abstract idea.

Step 2A- Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of “a communication module”, “a memory” storing instructions, and “a processor” configured to perform the claimed steps. The communication module, memory and processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 2, 3, 10, 12, 13 and 20 recite the additional limitations of “notification comprises a total completion time associated with the tasks, a total cost associated with the tasks, or a predefined message”, features which only further describe the abstract idea itself. Therefore, claims 2, 3, 12 and 13 do not include features that amount to significantly more than that idea.

Claims 4, 5, 14, and 15 recite the additional limitations “wherein determining resource usage criteria is satisfied comprises determining a total cost or total amount of time associated with resource usage has exceeded a predetermined threshold”, features which only further describe the abstract idea itself. Therefore, claims 4, 5, 14, and 15 do not include features that amount to significantly more than that idea.

Claims 6 and 16 recite the additional limitations “wherein the project time data includes date information, and wherein the mappings are determined based on…the date information”, features which only further describe the abstract idea itself. Therefore, claims 6 and 16 do not include features that amount to significantly more than that idea.

Claims 7 and 17 recite the additional limitations “wherein the project identifying data comprises a project number”, features which only further describe the abstract idea itself. Therefore, claims 7 and 17 do not include features that amount to significantly more than that idea.

Claims 8 and 18 recite the additional limitations “wherein the time-based resource tracking data comprises a listing of time entries…”, features which only further describe the abstract idea itself. Therefore, claims 8 and 18 do not include features that amount to significantly more than that idea.

Claims 9 and 19 recite the additional limitations “wherein the processor is further configured to: obtain resource usage information…; and generate a notification…”, features which only further describe the abstract idea itself. Therefore, claims 9 and 19 do not include features that amount to significantly more than that idea.

The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-10, 11, 14 and 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anandan et al. (US 2009/0048896 A1) (hereinafter Anandan) in view of Ku et al. (US 2018/0176148 A1) (hereinafter Ku) and further in view of Benoit Schillings (US 9,367,355 B1) (hereinafter Schillings).

As per claim 1, Anandan discloses A computing system, comprising: a communications module communicable with an external network; a memory; and a processor coupled to the communications module and the memory (e.g. Anandan: [0033-0034]), the processor being configured to: obtain, from an activity logging system, activity data associated with one or more defined computing tasks, the activity data indicating progress towards completion of the one or more defined computing tasks, the defined computing tasks being associated with one or more projects (e.g. Anandan: [0051] discloses maintaining task data.  [0056-0058] discloses project data consists of a project table and task table.  The project table maintains data on all the projects in the system and task table maintains data on all the tasks in a project.  [Fig. 4 and related description] discloses activity data indicating %complete for one or more tasks of the project.); 
obtain, from a resource usage monitoring system, time-based resource tracking data associated with at least one of the projects, the resource tracking data including project identifying data associated with the at least one project and project time data identifying one or more time periods reflecting use of a computing resource in association with the at least one project (e.g. Anandan: [0054-0058] discloses project data consists of a project table and task table.  The project table maintains data on all the projects in the system and task table maintains data on all the tasks in a project. [Fig. 4] discloses Project ID, task ID, start and finish date associated with the project and its tasks, completion percentage of project and its tasks, etc.  [0094] discloses managing the cost, schedule and resources of tasks/activities associated with the project.); determine mappings of the one or more time periods to the one or more defined computing tasks based on the project identifying data and the activity data associated with the one or more defined computing tasks (e.g. Anandan: [Fig. 4] discloses Project ID, task ID, start and finish date associated with the project and its tasks, completion percentage of project and its tasks, etc.).
Anandan does not expressly disclose obtain, from a resource usage monitoring system, time-based resource tracking data, the resource tracking data including project time data identifying one or more time periods reflecting use of a computing resource in association with the at least one project; determine, based on the mappings, that at least one task-based resource usage criterion is satisfied; and in response to determining that the at least one task-based resource usage criterion is satisfied, generate a notification of resource usage for display on a computing device. 
However, Ku discloses obtain, from a resource usage monitoring system, time-based resource tracking data associated with at least one of the projects, the resource tracking data including project identifying data associated with the at least one project and project time data identifying one or more time periods reflecting use of a computing resource in association with the at least one project (e.g. Ku: [0057] [Fig. 4] the usage data table includes a client id, a job id, a timestamp, and resource usage associated with respective job.  Also see [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of tracking resource usage data of the tasks/jobs associated with the project as taught by Ku into Anandan because resource usage data associated with previous time period will allow applying a time series analysis to predict resource usage for the future time period.  Furthermore, it will also help determine monetary cost associated with processing jobs based on resource cost table and usage data table (See Ku: [0011] [0013] [0045]).
The combination of Anandan and Ku discloses determine mappings of the one or more time periods to the one or more defined computing tasks based on the project identifying data and the activity data associated with the one or more defined computing tasks (e.g. Anandan: [Fig. 4] discloses Project ID, task ID, start and finish date associated with the project and its tasks, completion percentage of project and its tasks, etc.  Ku: [0057] [Fig. 4] the usage data table includes a client id, a job id, a timestamp, and resource usage associated with respective job.).
The combination does not expressly disclose determine, based on the mappings, that at least one task-based resource usage criterion is satisfied; and in response to determining that the at least one task-based resource usage criterion is satisfied, generate a notification of resource usage for display on a computing device.
However, Schillings discloses determine, based on the mappings, that at least one task-based resource usage criterion is satisfied; and in response to determining that the at least one task-based resource usage criterion is satisfied, generate a notification of resource usage for display on a computing device (e.g. Schillings: [Col. 8, lines 34-46] discloses resource utilization component determines that the resource utilization of the task exceeds a resource consumption threshold and sends a notification to provider and/or a user that the task has a resource consumption problem.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of notifying user when resource utilization of a task exceeds a resource consumption threshold as taught by Schillings into the combination of Anandan and Ku because it would allow user to take appropriate action such as throttling execution of the task to prevent bottleneck (See Schillings [Col. 8, lines 34-46]).

As per claim 4, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], wherein determining that the at least one task-based resource usage criterion is satisfied comprises determining that a total cost associated with resource usage for the one or more defined computing tasks has exceeded a predefined threshold  (e.g. Schillings: [Col. 8, lines 34-46] discloses resource utilization component determines that the resource utilization of the task exceeds a resource consumption threshold and sends a notification to provider and/or a user that the task has a resource consumption problem.).

As per claim 6, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the project time data includes date information associated with the at least one project, and wherein the mappings are determined based on determining dates associated with the one or more defined computing tasks from the date information (e.g. Anandan: [Fig. 4] discloses data includes start and finish date associated with the projects and their respective tasks.  Also see [Fig. 7 and related description].). 

As per claim 7, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the project identifying data comprises a project number (e.g. Anandan: [0054] data includes Project ID.  [Fig. 7] [0057-0058] discloses project data includes project table and task table that include Project ID.  Also see [Fig. 4] “Project task 1”.). 

As per claim 8, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the time-based resource tracking data comprises a listing of time entries, each of the time entries being associated with a project number and a date (e.g. Anandan: [Fig. 4 and related information] discloses data comprises data information associated with respective projects (Project IDs) and their tasks.  Also see [Fig. 7 and related information].). 

As per claim 9, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the processor is further configured to: obtain resource usage information for a plurality of defined tasks that are associated with an entity; and generate a notification for the entity based on the resource usage information for the plurality of defined tasks associated with the entity (e.g. Schillings: [Col. 7, 10-18] [Col. 8, lines 34-46]). 

As per claim 10, the combination of Anandan, Ku and Schillings discloses The computing system of claim 9 [See rejection to claim 9 above], wherein the notification comprises a predefined message that is selected based on the resource usage information for the entity (e.g. Schillings: [Col. 8, lines 34-46].). 

As per claims 11, 14 and 16-20, these are method claims having similar limitations as cited in system claims 1, 4 and 6-10, respectively.  Thus, claims 11, 14 and 16-20 are also rejected under the same rationale as cited in the rejection of rejected claims 1, 4 and 6-10, respectively.

Claims 2, 3, 12 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anandan in view of Ku and Schillings and further in view of Dawson et al. (US 2006/0168584 A1) (hereinafter Dawson).

As per claim 2, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the notification of resource usage comprises an indication of a total amount of time associated with completing the one or more defined tasks (e.g. Schillings: [Col. 8, lines 34-46] discloses resource utilization component determines that the resource utilization of the task exceeds a resource consumption threshold and sends a notification to provider and/or a user that the task has a resource consumption problem.). 
The combination does not expressly disclose wherein the notification of resource usage comprises an indication of a total amount of time associated with completing the one or more defined tasks.
However, Dawson discloses wherein the notification of resource usage comprises an indication of a total amount of time associated with completing the one or more defined tasks (e.g. Dawson: [0055] [0013] grid job scheduler may maintain a meter of the current usage of grid resources and the amount of time a job has been executing.   In addition, the current status may indicate a current estimated time for completion, cost for completion, or resource usage for completion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of maintaining/providing resource usage information that indicates amount of time associated with resource usage of the job as taught by Dawson into the combination of Anandan, Ku and Schillings because it would enable maintaining meter to determine task completion cost and notify user the of cost for completion (See Dawson [0013][0055]).

As per claim 3, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], wherein the notification of resource usage comprises an indication of a total cost associated with completing the one or more defined tasks (e.g. Schillings: [Col. 8, lines 34-46] discloses resource utilization component determines that the resource utilization of the task exceeds a resource consumption threshold and sends a notification to provider and/or a user that the task has a resource consumption problem.).
The combination does not expressly disclose an indication of a total cost associated with completing the one or more defined tasks.
However, Dawson discloses wherein the notification of resource usage comprises an indication of a total cost associated with completing the one or more defined tasks (e.g. Dawson: [0013] discloses current status of the grid job may indicate a time the grid job has executed, an amount of resources used by the grid job, and a current cost for the grid job.  In addition, the current status may indicate a current estimated time for completion, cost for completion, and resource usage for completion.  [0053-0054] discloses using current metered information to calculate cost and other status indicator of a job and returns the current cost and other status indicator as a status response to grid client.  Also see [0056-0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of notifying client about current cost associated with the grid job as taught by Dawson into the combination of Anandan, Ku and Schillings because it would enable client to take appropriate decision such as reschedule current job or future jobs when better performance of lower costs are available  (See Dawson [0057]).

As per claims 12 and 13, these are method claims having similar limitations as cited in system claims 2 and 3, respectively.  Thus, claims 12 and 13 are also rejected under the same rationale as cited in the rejection of rejected claims 2 and 3, respectively.

Claims 5 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Anandan in view of Ku and Schillings and further in view of Karla K. Arndt (US 2016/0306670 A1) (hereinafter Arndt).

As per claim 5, the combination of Anandan, Ku and Schillings discloses The computing system of claim 1 [See rejection to claim 1 above], but does not expressly disclose wherein determining that the at least one task-based resource usage criterion is satisfied comprises determining that a total amount of time associated with resource usage for the one or more defined computing tasks has exceeded a predefined threshold. 
However, Arndt discloses wherein determining that the at least one task-based resource usage criterion is satisfied comprises determining that a total amount of time associated with resource usage for the one or more defined computing tasks has exceeded a predefined threshold (e.g. Arndt: [Abstract] [0004-0006] [0011] discloses determining that the first job: uses a first resource of the system at a level that exceeds a first threshold, wherein the metric data describes a usage level of the first resource by the first job, and has been executing for a duration of time that exceeds a time threshold.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system of determining resource usage duration time of a job exceeds a time threshold as taught by Arndt into the combination of Anandan, Ku and Schillings because it would allow determining when to start/stop collecting metric data for the job (See Arndt [0011]).

As per claim 15, this is a method claim having similar limitations as cited in system claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 5.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 20200026561 A1
US-20190347095-A1
US-20160307133-A1
US-9619208-B2
US-7814492-B1
US-8400467-B1
US-20040054566-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM. If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


June 3, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196